Citation Nr: 0816768	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed left ankle 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had an honorable discharge from his military 
service from July 1978 to July 1984 and an other than 
honorable discharge from his period of service from July 1984 
to August 1988.  

In May 2006, the Board of Veterans' Appeals (Board) denied 
claim of service connection for compensation purposes for the 
residuals of an injury to the mouth, including loss of teeth, 
reopened the claim of service connection for a left knee 
disorder; and then remanded that claim of service connection 
for a left knee disorder, along with the issues of service 
connection for post-traumatic stress disorder and a left 
ankle condition to the RO for additional development of the 
record.  

In October 2007, the RO granted service connection for the 
veteran's psychiatric disability and left knee injury with 
osteoarthritis, effective on October 15, 2001.  



FINDING OF FACT

The veteran currently is not shown to have a left ankle 
condition due to an injury or other incident of his period of 
honorable service.  




CONCLUSION OF LAW

The veteran does not have a left ankle disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In November 2001, prior to the June 2002 rating decision on 
appeal, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  A subsequent letter in June 2006 also 
provided this information.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  No additional private evidence was subsequently 
added to the claims files.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was informed in June 2006 that a disability 
rating and effective date would be assigned if his service 
connection claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA 
examination was conducted in January 200.  

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his January 2006 hearing.  

The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103 
(2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1131 (West 2002).  

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  

A discharge from service under other than honorable 
conditions (UOTHC), issued because of willful and persistent 
misconduct, will be considered to have been issued under 
dishonorable conditions, and bars entitlement to veteran's 
benefits.  38 C.F.R. § 3.12(d)(4).  

As noted, the veteran has a period of active service that 
ended in an honorable discharge and a period of active 
service that ended under other than honorable conditions.  

A May 1996 VA Administrative Decision found that the veteran 
had basic eligibility for VA benefits based on his period of 
service from July 18, 1978 to July 17, 1984.  

However, the veteran's service from July 18, 1984 to August 
26, 1988 was deemed to have been under dishonorable 
conditions.  Therefore, service connection may not be 
established for any disability based on disease or injury in 
the period of service from July 1984 to August 1988.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  


Analysis

There were no complaints or findings of ankle condition on 
the veteran's preservice medical history or on medical 
evaluation in January 1978.  In October 1981, he complained 
of left ankle pain for the previous seven days; tendonitis 
was diagnosed, and he was given an Ace rap.  The X-ray 
studies in October 1981 did not show any abnormality.  

On periodic service evaluation in October 1985, a left knee 
disorder was noted, but there was no notation of a left ankle 
problem.  

The initial postservice medical evidence of a left ankle 
condition was in VA treatment records dated in October 2001, 
over 17 years after the veteran's period of honorable 
service, when he reported having had bilateral ankle pain 
beginning three years earlier due to trauma.  Although x-ray 
studies of the left ankle were essentially normal, 
degenerative joint disease of the ankles was diagnosed.  

When examined by VA in January 2007, the veteran complained 
of having left ankle pain.  It was observed that he limped 
due to left ankle pain.  The X-ray studies of the left ankle 
were considered normal.  The diagnosis was that of normal 
left ankle range of motion with no evidence of instability or 
residuals from sprain that occurred in service.  

The VA examiner opined that there was no current evidence of 
left ankle pathology or evidence of pathology in service in 
1981, other than complaints of pain due to mild sprain, and 
that it was unlikely that there was any residual deformity or 
injury due to the 1981 sprain.  

The evidence does not show postservice complaints or findings 
of a left ankle condition until many years after service, and 
the recent nexus opinion is against the veteran's claim.  The 
veteran has presented no competent evidence to causally link 
any current left ankle disability to the documented injury or 
other event of his period of active service.   

The veteran also testified at his hearing in January 2006 
that he continued to have disability of the left ankle as a 
result of severely twisting the ankle in service.  

A layperson without medical training, such as the veteran, is 
not competent to comment on medical matters such as the 
diagnosis of a disability or the etiology of a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, the 
statements from the veteran alone cannot be considered to be 
competent medical evidence.  

In addition, the veteran's current assertions of having left 
ankle problems since service are not supported by other 
competent evidence in the file, including his own statements 
recorded for clinical purposes over the years.  

Because the preponderance of the evidence is against the 
claim of service connection for left ankle disorder, the 
doctrine of reasonable doubt is not for application with 
respect to these issues.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



ORDER

Service connection for a claimed left ankle disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


